Citation Nr: 9912277	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  94-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a low back injury, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1976 and from August 1981 to December 1986.  

The veteran appealed a rating decision that assigned a 10 
percent evaluation for the service-connected back disability 
from April 1992.  By a rating decision in October 1993, the 
RO increased the disability evaluation to 30 percent, 
effective from April 1992.  This matter remains before the 
Board of Veterans' Appeals (Board) on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  This case was 
previously before the Board, but was remanded in July 1996 
for further development.  The RO returned the case to the 
Board in December 1998.  In January 1999, the appellant 
submitted additional evidence directly to the Board with a 
waiver of RO consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected back disability includes 
fracture of the L4 vertebra with demonstrable deformity of 
the vertebral body.

3.  The veteran's service-connected back disability is 
productive of complaints of low back and posterior thigh pain 
with tingling in the thigh and groin areas, and radiographic 
evidence of severe disc space narrowing, equivalent to 
moderate intervertebral disc syndrome with recurring attacks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative residuals of a back injury have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Codes 5285, 5292, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected residuals of a low back injury.  That is, 
she has presented a claim that is plausible.  I am also 
satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, an April 1987 rating decision 
granted service connection for status post slice fracture of 
L4 with Harrington compression rods L2 to L4 with fusion and 
assigned a 20 percent disability evaluation, based on the 
clinical evidence in the veteran's service medical records.  
The veteran did not elect to waive her military retired pay 
at that time.

In April 1992, the appellant filed a claim for an increased 
rating for her service-connected back disability.  A 
September 1992 rating decision found the evidence 
insufficient to rate the disability due to abandonment from 
August 1987 to April 1992, and assigned a 10 percent 
disability evaluation from April 1992.  The veteran appealed 
this action.  A rating decision in October 1993 assigned a 
rating of 30 percent for the back disability, based on a 
rating of 20 percent under Diagnostic Code 5293, for moderate 
intervertebral disc syndrome, and an additional 10 percent, 
under Diagnostic Code 5285, for demonstrable deformity of 
vertebral body secondary to vertebral fracture.  This is the 
veteran's current rating.  

A 60 percent rating is applicable for a fracture of the 
vertebra without cord involvement where there is abnormal 
mobility requiring the use of a neck brace.  In other cases, 
a fracture of the vertebra is rated in accordance with 
definite limited motion or muscle spasm, adding a 10 percent 
rating for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.7, Code 5285.  

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
60 percent rating is assigned when the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, with little 
intermittent relief.  A 40 percent rating is assigned when 
the disability is severe, recurring attacks, with 
intermittent relief.  A 20 percent rating is assigned when 
the disability is moderate, with recurring attacks.  A 10 
percent rating is assigned for mild disability.  A 
noncompensable rating is assigned when the disability is 
postoperative, cured.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar segment of the spine is rated 40 percent when severe, 
20 percent when moderate, and 10 percent when mild.  

The report of the most recent VA examination in September 
1997 shows that the veteran stated that her symptoms had 
grown gradually worse over the previous four years.  She 
complained of a constant dull ache in the lumbosacral spine.  
She also complained of intermittent aching in the right thigh 
and calf after prolonged sitting in addition to intermittent 
numbness on the dorsum of the foot and the lateral aspect of 
the right lower leg.  Her symptoms were worsened by walking 
more than three blocks and sitting longer than one hour at a 
time.  She denied having any bowel or bladder incontinence 
associated with her back symptom.  The physical examination 
showed that the veteran had a well-healed, non-tender, 
longitudinal scar that extended from the spinous process of 
L2 to S1.  The pelvis was level, and there was no evidence of 
leg shortening.  There was also no indication of muscle 
spasm.  The range of motion studies revealed forward flexion 
to 85 degree.  Sciatic stretch test and Patrick's test were 
normal.  There was no evidence of sensory deficit, muscle 
atrophy or weakness in either lower extremity.  

A treatment note in March 1998 indicates that the veteran was 
able to flex to reach to mid-leg and laterally could reach to 
the distal thigh bilaterally.  Extension backward was found 
to be 15 degrees and rotation was to 25.  Motion was noted to 
be without pain.  Another treatment note in March 1998 
measured leg length discrepancies of 0.8 cm. from the 
anterior superior iliac spine to the medial malleolus, and of 
1 cm. from the anterior superior iliac spine to the lateral 
malleolus.  The veteran has reported that she was given a 
lift to wear to correct this problem.  The veteran also 
reported that she had constant muscle spasms and atrophy of 
muscle, but these are not demonstrated by the records of 
treatment or examination.

The rating for the veteran's back disability includes a 10 
percent rating for demonstrable deformity of a vertebral body 
under Diagnostic Code 5285.  She does not meet the criteria 
for a higher rating under that diagnostic code, as it is 
neither contended nor shown that she has cord involvement, is 
bedridden, or needs the use of long leg braces, or that she 
has abnormal mobility requiring a neck brace.  She also had 
not demonstrated the degree of limitation of motion that 
would warrant a higher disability evaluation.  Her primary 
complaints are of pain, in her back and radiating down her 
right leg, and muscle spasm, which are appropriately rated 
under Diagnostic Code 5293, for intervertebral disc syndrome.  
The limitation of motion demonstrated is also included in the 
rating under this diagnostic code.  Although the veteran has 
reported daily pain and almost daily muscle spasm, and has 
submitted statements from a roommate and co-workers to 
support this, the records of treatment and examination do not 
bear this out.  Although muscle spasms have been observed and 
recorded in some treatment records, other such records note 
her complaints of muscle spasm with notations that no muscle 
spasm was observed on examination.  The neurological findings 
and symptoms have been described as suggestive of right 
lumbar radiculopathy, but the treatment records more often 
than not note normal neurological findings.  Consequently, 
the Board concludes that the record demonstrates disability 
that is equivalent to no more than moderate residuals of 
intervertebral disc syndrome.  

I note in addition that the primary feature of the veteran's 
disability picture is pain.  However, the veteran has not 
demonstrated the functional loss due to pain that would be 
equivalent to an evaluation in excess of the current 
schedular evaluation of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  Factors 
listed in 38 C.F.R. § 4.45 include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The medical records and reports as well as lay statements do 
not show such factors as weakened or abnormal movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  The preponderance 
of the evidence is against a schedular evaluation in excess 
of 30 percent for postoperative residuals of a back injury.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Higher 
disability evaluations are provided in the rating schedule, 
but the required manifestations for the assignment of such 
ratings have not been demonstrated, as discussed above.  
Further, it is neither contended nor shown that the veteran 
has required frequent hospitalization.  Concerning the factor 
of marked impairment with her employment, the Board notes 
that the veteran testified in September 1993 that she missed 
4 whole days per month, plus up to 4 partial days per month, 
due to her back.  She also reported at the September 1997 VA 
examination that she had missed 4 weeks from work during the 
past year.  In addition, the appellant submitted a statement 
from her supervisor, who stated that the veteran's back 
symptoms had increased in frequency and severity and on 
numerous occasions required her to take sick leave.  The 
veteran's disability picture in this regard is not unusual.  
Nor is the reported time off from work, which is admitted 
significant, described in such terms as to be considered 
marked interference with her employment.  In view of the 
foregoing, I conclude that the record contains no basis for 
consideration of an extraschedular rating for the veteran's 
service-connected postoperative residuals of a back injury.  



ORDER

Entitlement to an increased rating for service-connected 
postoperative residuals of a back injury is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

